Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-42 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claims 1 and 21, the Applicant’s Amendments and Arguments (See Amendments and Remarks, pages 2-17, dated 6/24/2021 were persuasive and overcome the 35 U.S.C. 112(b and 35 U.S.C. 103 rejections. 
Independent Claim 1 recites limitations that include a secure storage and retrieval system comprising:
a vault comprising:
a frame that is devoid of a central axle and has a cross-sectional profile in a shape of a polygon;
one or more platters mounted about the frame to be independently rotatable about the frame;
a plurality of storage bins arranged radially about each of the one or more platters; and
a plurality of mounting surfaces arranged about a perimeter of the vault, a number of the plurality of mounting surfaces being equivalent to a number of sides of the polygon; and
at least one user terminal connected to the vault at one of the mounting surfaces of the vault, the at least one user terminal comprising
an elevator system configured to vertically move the plurality of storage bins between any of the one or more platters and
an opening formed through an outer shell of the user terminal.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.


Independent Claim 8 recites limitations that include method for storing and distributing at least one item within a secure storage and retrieval system, the method comprising:
providing a vault comprising a frame without a central axle, one or more platters mounted about the frame to be independently rotatable about the frame, a plurality of storage bins arranged radially about each of the one or more platters, and a plurality of mounting surfaces arranged about a perimeter of the vault;
connecting one or more user terminals to the vault at one of the plurality of mounting surfaces of the vault;
identifying a designated storage bin of a plurality of storage bins on a designated platter of the one or more platters within the vault, the designated storage bin containing one or more items associated with a user at one of the one or more user terminals;
removing the designated storage bin from the designated platter and transporting the designated storage bin adjacent to an opening formed through an outer shell of the user terminal;
moving a door positioned within an opening of the user terminal, such that the one or more items within the designated storage bin are accessible to the user through the opening;
closing the door after a predetermined amount of time and/or after detecting that the one or more items were removed from the designated storage bin by the user;
transporting the designated storage bin adjacent to one of the one or more platters within the vault; and
depositing the designated storage bin onto the one of the one or more of platters within the vault.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gene Crawford, can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        August 13, 2021